 -.              Case 1:18-cv-08179-NRB Document 22 Filed 01/07/19 Page 1 of 2
                 Case 1:18-cv-08179-NRB Document 23 Filed 01/09/19 Page 1 of 2




ZACHARY W. CARTER                                                                                 FRANK A. DELUCCIA
Corporation Counsel                          THE CITY OF NEW YORK
                                                                                              Assistant Corporat10n Counsel
                                            LAW DEPARTMENT                                           Phone (212) 356-5054
                                            100 CHURCH STREET, Rm. 3-155                                Fax (212) 356-3559
                                                                                                      fdelucc1@law nyc. gov
                                                 NEW YORK, NY 10007



                                             .,
                                             :,:~~, ·: .:,~.1·
                                                  DOCl .\JENT                       January 7, 2019
                                                  ELECTRONICALLY FILED
       BYECF
                                                  DOC#: _ _ _-+--+----
       Hon. Naomi R. Buchwald                     DATE FILED:_.----+-1---
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:    Raji Wilson v. City of New York, et al., 18-CV-08179 (NRB)

       Your Honor:

               I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and the attorney assigned to the defense of the above-
       referenced matter. The parties jointly and respectfully request a 30-day extension of time, fro~
       January 9 th , 2019 to February 6 th , 2019, for defendants to answer, move or otherwise respond to
       the complaint. This is the first joint request for an extension and this extension does not affect
       any other scheduled dates in this matter. Defendant City has made two prior requests for an
       extension: the first request for an extension was granted on October 25tli, 2018, and the second
       request for an extension was granted on December 7, 2018. See Docket Entry No. 19; Docket
       Entry No. 21.

               The reason for the joint request for an extension of time is that it has recently come to
       defendant City's attention that the plaintiff has an active lawsuit pending in Queens County
       Supreme Court filed by a different law firm that arises from the same incident as the incident
       giving rise to the instant matter. Plaintiffs counsel has represented that he will be conferring
       imminently with his client to address the duplicative pending lawsuits. The requested
       enlargement will allow plaintiffs counsel the opportunity to address the multiple pending
       lawsuits and potentially amend the complaint in the instant matter accordingly, while also
       preventing unnecessary motion practice and wasting the resources of the parties and the Court.
.   •   li             Case 1:18-cv-08179-NRB Document 22 Filed 01/07/19 Page 2 of 2
                       Case 1:18-cv-08179-NRB Document 23 Filed 01/09/19 Page 2 of 2



                     In light of the above, the parties jointly request that the Court grant defendants a 30-da   ~  J.,•
                                                 th
             extension of time, from January 9 , 2019 to February 6t\ 2019, to answer, move, or otherwise         ~y-.
             respond to the complaint. Additionally, defendant City would hope that the Court may, sua             V
             sponte, extend the time to answer on behalf of all defendants including Officer Carnes and                  ~//
             Officer Smith.                                                                                            ;Ji <f
                                                                                                                      ~~v--
                    The parties thank the Court for its time and consideration of the within request.

                                                                           Respectfully submitted,            1   11 I11
                                                                                   Isl

                                                                           Frank A. Deluccia
                                                                           Assistant Corporation Counsel
             FAD/m
             cc:  Jonathan A. Fink, Esq. (by ECF)
                  Brian L. Bromberg, Esq. (by ECF)




                                                              -2 -
